Title: To James Madison from Jonathan Williams, 24 February 1806 (Abstract)
From: Williams, Jonathan
To: Madison, James


                    § From Jonathan Williams. 24 February 1806, Elizabethtown. “Although I am not conscious of having any personal claim to your preference, yet actuated by a disinterested friendship for a meritorious young man, and a sense of public propriety, I venture to submit to your consideration for the office of Consul at Cadiz, Mr Richard Meade a native of Philadelphia, now a settled merchant in that Place. Mr Meades family is well known to you; & that of his excellent Wife (when you know her to be the Daughter of Mr Anthony Butler & granddaughter of the late Mr Justice Coates) will be alike recollected.
                    “This uncommonly interesting couple, have tasted of affluence, (first through their parents & since of themselves) to a considerable degree; they as well as both their families have experienced a reverse of Fortune, and Mr Meade, with the addition of three lovely children to provide for, is now endeavouring to re-ascend her steps. This Gentleman has been over most of the maritime ports of Europe and the West Indies with commercial Views, and there is no man of his Years who can have better pretensions to that sort of knowledge and Experience which is pointedly requisite for a Consular appointment. To his Parents, who for many years have solely depended upon him for support, he has been the best of sons; his talents are distinguished in their kind & extent, and by his conduct generally he gains the Esteem of all who become acquainted with him. To this description I add with particular confidence, that the honour & interest of his Country will be with him, upon all Occasions, paramount to every other Consideration. If I had not deemed it indecorous to apply to the President direct upon an official Subject, I might have availed myself of his Indulgence; but I hope this sense of propriety will be received as an apology for the trouble I give you.”
                